Exhibit 4.93 BRIDGE LOAN AGREEMENT THIS BRIDGE LOAN AGREEMENT (the “Agreement”) is made as of July , 2009, by and among Amarin Corporation plc (the “Company”) and the Persons set forth on ExhibitA attached hereto (the “Lenders”). WHEREAS, the Company desires to borrow from Midsummer and Midsummer is willing to make available to the Company a bridge loan on the terms and conditions set forth in this Agreement; WHEREAS, the Company, Kukes, Lynch and Sunninghill desire to amend and restate the Bridge Loan Agreement, dated as of June 4, 2009, among the Company and the lenders named therein (as amended, the “June Bridge”) on the terms and conditions set forth in this Agreement; NOW THEREFORE, for consideration the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree was follows: ARTICLE ONE DEFINITIONS SECTION 1.1.Defined Terms.As used herein, the following terms shall have the following meanings: (a)“Agreement” has the meaning set forth in the Preamble. (b)“Business Day” means any day (excluding Saturdays, Sundays and public holidays) on which banks generally are open for business in New York City and London, England. (c)“Closing” has the meaning set forth in Section 2.2. (d)“Company” has the meaning set forth in the Preamble. (e)“Documents” means this Agreement, the Notes, the Warrants and any other instruments or documents required or contemplated hereunder or thereunder, whether now existing or at any time hereafter arising. (f)“Exchange Act” means the Securities Exchange Act of 1934, as amended. (g)“Indebtedness” means (i) obligations for borrowed money, (ii) obligations evidenced by bonds, debentures, notes or similar instruments, (iii) obligations under conditional sale or other title retention agreements relating to acquired property or assets, (iv)obligations in respect of the deferred purchase price of property or services, (v) obligations for the reimbursement of any obligor on any letter of credit, banker’s acceptance or similar credit transaction and (vi) guarantees of the indebtedness of any other Person. (h)“June Bridge” has the meaning set forth in the Recitals. (i)“Kukes” means Dr.
